Citation Nr: 0433684	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  04-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of first and second degree burns of the right hand, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of first degree burns of the left 
hand.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA), Columbia, South Carolina, regional 
office (RO).  That rating decision granted a compensable 
disability evaluation for service connected residuals of 
first and second degree burns of the right hand, and granted 
service connection for first degree burns of the left hand, 
assigning a noncompensable evaluation for that disability.

The claims folder was subsequently transferred to the 
Atlanta, Georgia, RO.  In May 2004, the Atlanta RO increased 
the initial disability evaluation for residuals of first 
degree burns of the left hand to 10 percent disabling.  

The veteran provided testimony at a videoconference hearing 
before the undersigned in August 2004.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The medical evidence demonstrates that the veteran is 
unable to oppose his right thumb to closer than four 
centimeters from the tip of the thumb to the base of the 
little finger; the gap between the proximal transverse crease 
of the palm of the right hand long fingertip was three 
centimeters; the gap between the proximal transverse crease 
of the palm of the right hand index fingertip was two 
centimeters; favorable or unfavorable ankylosis of a digit of 
the right hand has not been demonstrated.

3.  The medical evidence demonstrates that the veteran is 
unable to oppose his left thumb to closer than 3.5 
centimeters from the tip of the thumb to the base of the 
little finger; the gap between the proximal transverse crease 
of the palm of the left hand long fingertip was four 
centimeters; the gap between the proximal transverse crease 
of the palm of the left hand index fingertip was three 
centimeters; favorable or unfavorable ankylosis of a digit of 
the left hand has not been demonstrated.

4.  The VA examiner described decreased right and left hand 
strength and difficulty executing tasks that require use of 
both hands; the veteran reported that he was able to brush 
his teeth, take a shower, drive a car, dress himself, take 
out the trash, shop, perform gardening activities, and push a 
lawn mower, and during the examination, he was able to pick 
up and tear a piece of paper without difficulty.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for residuals of burns of the right hand, based on limitation 
of thumb motion, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2004).

2.  The criteria for an evaluation of 10 percent, and no 
higher, for residuals of burns of the right hand, based on 
limitation of long finger motion, are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5229 
(2004).

3.  The criteria for an evaluation in excess of 10 percent, 
for residuals of burns of the left hand, based on limitation 
of thumb motion, since January 2003, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5228 (2004).

4.  The criteria for an evaluation of 10 percent, and no 
higher, for residuals of burns of the left hand, based on 
limitation of long finger motion, since January 2003, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2004).

5.  The criteria for an evaluation of 10 percent, and no 
higher, for residuals of burns of the left hand, based on 
limitation of index finger motion, since January 2003, are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5229 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in March 2003, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The March 2004 statement of the case (SOC) and the March 2003 
VCAA letter notified the appellant of the relevant laws and 
regulations pertinent to his claims for increased 
evaluations, and essentially advised him of the evidence 
necessary to substantiate his claims.  The SOC and VCAA 
letter notified the appellant of his and VA's respective 
obligations to obtain different types of evidence.  They also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for the actions.  
The veteran was provided with a VA examination in March 2003, 
and VA outpatient treatment records have been obtained.  In a 
written statement dated in March 2003, the appellant 
indicated that he does not have any additional evidence to 
submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  Musculoskeletal disorders are rated with 
consideration of the resulting functional impairment.  38 
C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The Court has held that the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); Fanning v. Brown, 4 Vet. App. 224, 230 (1993).  

The veteran's service connected right and left hand 
disabilities are rated based on limitation of function of the 
affected part.  See 38 C.F.R. Part 4, Diagnostic Code 7805 
(2004).  The following rating codes apply to limitation of 
motion of individual digits of the hands:  

Limitation of motion of the thumb: A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor arm-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2004).

Limitation of motion of the index or long finger:  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted-
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).

Limitation of motion of the ring and little finger:  Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2004).

Where there is limitation of motion of two or more digits, 
each is to be evaluated separately, and the evaluations 
combined.  See Note 5 at 38 C.F.R. § 4.71a-15 (2004).

Right Hand

The veteran suffered burns to his hands when a gasoline stove 
exploded during his period of service in Korea in the early 
1950s.  Service connection for residuals of first and second 
degree burns of the right hand was granted in September 1954, 
and a noncompensable evaluation was assigned from August 
1954.  A June 2003 rating decision increased the evaluation 
to 10 percent disabling, from January 2003.  The veteran 
contends that he is entitled to a higher evaluation.  

A VA examination was conducted in March 2003.  The veteran 
reported swelling, tingling and loss of strength in his right 
hand and wrist.  He used over-the-counter medications and 
Mineral Ice for his symptoms.  The veteran reported that he 
was able to brush his teeth, take a shower, drive a car, 
dress himself, take out the trash, shop, perform gardening 
activities, and push a lawn mower.  He stated that he was not 
able to vacuum or cook.  The veteran was noted to be right-
hand dominant.  On examination, there was a level second-
degree burn scar present at the right hand and wrist 
measuring less than six square inches, with hypo-
pigmentation.  The scar was shiny.  There was otherwise no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hyper-
pigmentation, or abnormal texture present.  The veteran had 
difficultly tying shoelaces and fastening buttons.  He was 
able to pick up and tear a piece of paper without difficulty.  
The gap between the proximal transverse crease of the palm of 
the right hand index fingertip was two centimeters; the long 
fingertip was three centimeters; ring fingertip was four 
centimeters; and the little fingertip was two centimeters.  
Right hand strength was moderately reduced.  Range of motion 
of the right thumb showed radial abduction to 60 degrees; 
palmar abduction to 45 degrees; metacarpophalangeal flexion 
to 50 degrees; and interphalangeal flexion to 50 degrees.  
Opposition of the right thumb was to four centimeters from 
the tip of the thumb to the base of the little finger.  Right 
index, long, and ring fingers each demonstrated distal 
interphalangeal flexion to 80 degrees, proximal 
interphalangeal flexion to 90 degrees.  Right hand X-rays 
showed mild deformity of the fifth metacarpal bone and mild 
degenerative joint space narrowing at the proximal 
interphalangeal joints and distal interphalangeal joints of 
the second through fifth digits.  The diagnosis was status 
post first and second degree burns to the right hand and 
wrist with residuals of degenerative changes and decreased 
hand strength.  The effect of the condition on the veteran's 
daily activity was difficulty in executing tasks that require 
the use of his right hand.

The medical evidence demonstrates that the veteran is unable 
to oppose his right thumb to closer than four centimeters 
from the tip of the thumb to the base of the little finger.  
That equates to a 10 percent evaluation under Code 5228.  A 
20 percent evaluation would require a gap of more than 5.1 
centimeters between the thumb and fingers, which the veteran 
has not manifested.

Additionally, the gap between the proximal transverse crease 
of the palm of the right hand long fingertip was three 
centimeters.  This equates to the maximum 10 percent 
evaluation for limitation of motion of the long finger under 
Code 5229.  

The gap between the proximal transverse crease of the palm of 
the right hand index fingertip was two centimeters.  That 
equates to a noncompensable evaluation for limitation of 
motion of the index finger under Code 5229.  Additionally, 
the Board notes that the limitation of motion of the right 
ring and little finger are noncompensable under Code 5230.

The Board has reviewed other Codes pertaining to disabilities 
of the hand.  The veteran is not entitled to a higher 
evaluation under Diagnostic Codes 5216-5227 since favorable 
or unfavorable ankylosis of a digit of the right hand has not 
been demonstrated.  

Left Hand

Service connection for residuals of first degree burns of the 
left hand was granted in a June 2003 rating decision.  That 
rating decision assigned an initial noncompensable evaluation 
for the left hand disability, and the veteran disagreed with 
that initial evaluation.  A March 2004 rating decision 
increased the initial evaluation to 10 percent disabling from 
January 2003.  The veteran contends that he is entitled to a 
higher initial rating.

A VA examination was conducted in March 2003.  The veteran 
reported pain, swelling, tingling, loss of strength, and 
inability to hold objects with his left hand.  He used over-
the-counter medications and Mineral Ice for his symptoms, and 
reported that his left hand disability did not cause 
incapacitation.  The veteran reported that he was able to 
brush his teeth, take a shower, drive a car, dress himself, 
take out the trash, shop, perform gardening activities, and 
push a lawn mower.  He stated that he was not able to vacuum 
or cook.  The veteran was noted to be right-hand dominant.  
The veteran had difficultly tying shoelaces and fastening 
buttons.  He was able to pick up and tear a piece of paper 
without difficulty.  The gap between the proximal transverse 
crease of the palm of the left hand index fingertip was three 
centimeters; the long fingertip was four centimeters; ring 
fingertip was five centimeters; and the little fingertip was 
three centimeters.  Left hand strength was moderately 
reduced.  Range of motion of the left thumb showed radial 
abduction to 70 degrees; palmar abduction to 45 degrees; 
metacarpophalangeal flexion to 50 degrees; and 
interphalangeal flexion to 50 degrees.  Opposition of the 
left thumb was to 3.5 centimeters from the tip of the thumb 
to the base of the little finger.  Left index, long, and ring 
fingers each demonstrated distal interphalangeal flexion to 
80 degrees, proximal interphalangeal flexion to 90 degrees.  
Left hand X-rays showed mild deformity and widening of the 
fifth metacarpal bone and osteophytosis and mild joint space 
narrowing at the proximal interphalangeal joints and distal 
interphalangeal joints of the fifth digit.  The diagnosis was 
burns to the left hand and wrist with residuals of mild 
degenerative changes and moderately decreased hand strength.  
The effect of the condition on the veteran's daily activity 
was difficulty in executing tasks that require the use of his 
left hand.

The medical evidence demonstrates that the veteran is unable 
to oppose his left thumb to closer than 3.5 centimeters from 
the tip of the thumb to the base of the little finger.  That 
equates to a 10 percent evaluation under Code 5228.  A 20 
percent evaluation would require a gap of more than 5.1 
centimeters between the thumb and fingers, which the veteran 
has not manifested.  Additionally, the gap between the 
proximal transverse crease of the palm of the left hand long 
fingertip was four centimeters.  This equates to the maximum 
10 percent evaluation for limitation of motion of the long 
finger under Code 5229.  

The gap between the proximal transverse crease of the palm of 
the left hand index fingertip was three centimeters.  This 
equates to the maximum 10 percent evaluation for limitation 
of motion of the index finger under Code 5229.  Additionally, 
the Board notes that the limitation of motion of the left 
ring and little finger are noncompensable under Code 5230.

The Board has reviewed other Codes pertaining to disabilities 
of the hand.  The veteran is not entitled to a higher 
evaluation under Diagnostic Codes 5216-5227 since favorable 
or unfavorable ankylosis of a digit of the left hand has not 
been demonstrated.  

The VA examiner described decreased hand strength and 
difficulty executing tasks that require use of either hand.  
The Board finds that the current evaluations take into 
account any functional loss that the veteran may experience 
from pain, weakened movement, premature or excess 
fatigability, or incoordination of his left hand.  This is so 
because the veteran reported that he was able to brush his 
teeth, take a shower, drive a car, dress himself, take out 
the trash, shop, perform gardening activities, and push a 
lawn mower.  During the examination, he was able to pick up 
and tear a piece of paper without difficulty.  While the 
examiner did note some functional loss associated with other 
activities, the veteran's symptoms are adequately compensated 
by the separate 10 percent evaluations for left thumb, index, 
long finger and right thumb and long finger limitations of 
motion, and the Board finds that no additional disability 
based on functional loss is appropriate.  DeLuca, supra.; 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).




ORDER

An evaluation in excess of 10 percent for residuals of burns 
of the right hand, based on limitation of thumb motion, is 
denied.  

An evaluation of 10 percent, and not in excess thereof, for 
residuals of burns of the right hand, based on limitation of 
long finger motion, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for residuals of burns 
of the left hand, based on limitation of thumb motion, since 
January 2003, is denied.  

An evaluation of 10 percent, and not in excess thereof, for 
residuals of burns of the left hand, based on limitation of 
long finger motion, since January 2003, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

An evaluation of 10 percent, and not in excess thereof, for 
residuals of burns of the left hand, based on limitation of 
index finger motion, since January 2003, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



